DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The rejection under 35 U.S.C. 101 for claims 10-24 has been withdrawn due to the amended claims. 
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art, Straub, does not disclose a “distributed, multi-tenant transactional database that utilizes a scheduler to allocates resources”, as cited in claim 10. Applicant further discloses that the present claims provide that the distributed database is partitioned in a multi-tenant fashion and Straub is entirely silent regarding "track[ing] a per-tenant resource utilization of the at least one resource" that is allocated by the "tenant aware resource scheduler" as claimed.
Examiner disagrees and maintains that the prior art, Straub, discloses this feature in Para. 0055-0057, which discloses, “The order database can be one of several databases operated by cloud infrastructure system 102 and operated in conjunction with other system elements. Order management and monitoring module 112 may forward information that includes all or part of the order information stored in the order database to an order management module…Order . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (US 20170006135) in view of Straub (US 20170048339). Straub and Siebel are cited in the IDS filed 12/14/2020.
As per claim 10, Siebel discloses a system comprising: 
one of more processors (Siebel, Para. 0684, processors); and 
at least one non-transitory computer-readable storage medium having a plurality of instructions stored thereon (Siebel, Para. 0684), which, when executed by the one or more processors, cause the one or more processors to implement:
Siebel, Para. 0068, transactional database); and
Siebel does not disclose; however, Straub discloses a tenant aware resource scheduler for the transactional database that allocates at least one of a compute resource, a memory resource and an input/output resource among tenants and that tracks a per-tenant resource utilization of the at least one resource (Straub, Para. 0118, Dispatcher may parse a request and its header to extract one or more of the following information: tenant identifier, service identifier, application name, application version, request resource, operation and parameters, etc. Dispatcher can use the parsed information to perform a lookup in metadata repository. Dispatcher may retrieve a corresponding application metadata. Dispatcher may determine the target service based on the requested resource and the mappings in the metadata. Dispatcher may perform any dispatcher-specific logging, metrics gathering, etc. Dispatcher may then perform initial authorization according to the application metadata. Dispatcher may format the inbound request and any other necessary information and place the message on routing bus for further processing. Dispatcher may place a request on a queue and await the corresponding response. Dispatcher may process responses received from routing bus and return a response to computing device; Also, Para. 0106, MCS can be configured such that it is elastic to handle surges and temporary periods of higher than normal traffic between mobile computing devices and enterprise computer systems.  In some embodiments, MCS 212 may include elements that support scalability such that components may be added or replaced to satisfy demand in communication).

As per claim 11, Siebel does not disclose; however, Straub discloses the system of claim 10, wherein the tenant aware resource scheduler allocates resources based on at least one indicator of priority (Straub, Para.0106, Computing resources may be allocated for use with respect to a particular user associated as a subscriber or tenant to MCS. Resources may be allocated with respect to a user, a device, an application, or other criterion related to a subscriber. MCS may be scaled in or out, depending on the demand of mobile computing devices seeking to communicate with enterprise computer systems. MCS can be configured such that it is elastic to handle surges and temporary periods of higher than normal traffic between mobile computing devices and enterprise computer systems. In some embodiments, MCS may include elements that support scalability such that components may be added or replaced to satisfy demand in communication). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Straub with the system and method of Siebel given the benefit of determining a change record corresponding to the user action, queues the change record in a first queue to commit corresponding changes to local models, and queues the change record in a second queue that communicates with the server to persist the change record at the serve. 
As per claim 12, Siebel does not disclose; however, Straub discloses the system of claim 11, wherein the tenant aware resource scheduler allocates resources based on at least one quota (Straub, Para.0106, Computing resources may be allocated for use with respect to a particular user associated as a subscriber or tenant to MCS. Resources may be allocated with respect to a user, a device, an application, or other criterion related to a subscriber. MCS may be scaled in or out, depending on the demand of mobile computing devices seeking to communicate with enterprise computer systems. MCS can be configured such that it is elastic to handle surges and temporary periods of higher than normal traffic between mobile computing devices and enterprise computer systems. In some embodiments, MCS may include elements that support scalability such that components may be added or replaced to satisfy demand in communication). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Straub with the system and method of Siebel given the benefit of determining a change record corresponding to the user action, queues the change record in a first queue to commit corresponding changes to local models, and queues the change record in a second queue that communicates with the server to persist the change record at the serve. 
As per claim 13, Siebel in view of Straub discloses the system of claim 12, further comprising an access control system that controls access to resources based on at least one of a policy, a role and a rule (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 14, Siebel in view of Straub discloses the system of claim 11, further comprising an access control system that controls access to resources based on at least one of a policy, a role and a rule (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 15, Siebel does not disclose; however, Straub discloses the system of claim 10, wherein the tenant aware resource scheduler allocates resources based on at least one quota (Straub, Para.0106, Computing resources may be allocated for use with respect to a particular user associated as a subscriber or tenant to MCS. Resources may be allocated with respect to a user, a device, an application, or other criterion related to a subscriber. MCS may be scaled in or out, depending on the demand of mobile computing devices seeking to communicate with enterprise computer systems. MCS can be configured such that it is elastic to handle surges and temporary periods of higher than normal traffic between mobile computing devices and enterprise computer systems. In some embodiments, MCS may include elements that support scalability such that components may be added or replaced to satisfy demand in communication). 

As per claim 16, Siebel in view of Straub discloses the system of claim 15, further comprising an access control system that controls access to resources based on at least one of a policy, a role and a rule (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 17, Siebel in view of Straub discloses the system of claim 10, further comprising an access control system that controls access to resources based on at least one of a policy, a role and a rule (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 18, Siebel in view of Straub discloses the system of claim 10, further comprising an access control system that controls access to resources based on a policy (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 19, Siebel in view of Straub discloses the system of claim 10, further comprising an access control system that controls access to resources based on a role (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 20, Siebel in view of Straub discloses the system of claim 10, further comprising an access control system that controls access to resources based on a rule (Siebel, Para. 0445, the systems employ a role based access control (RBAC) security model to enable administration personnel to configure appropriate access to their data. Roles define the functionality that a user may access while a person's group typically defines what level of data they may see. Users have the ability to share content within the organization and delegate responsibility to other individuals. The system architecture also may provide extensive logging and audit control capabilities to meet relevant security and compliance regulations.) . 
As per claim 21, Siebel in view of Straub discloses the system of claim 10, wherein the database enables multi-tenancy configuration and operation (Siebel, Para. 0180, the type system may group metadata for types or type definitions into customer specific partitions, which may be referred to herein as tenants. The customer specific partitions may be further divided into sub partitions called tags.). 
As per claim 22, Siebel does not disclose; however, Straub discloses the system of claim 10, wherein the database is provided as a managed cloud service (Straub, Para. 0023, facilitating communication via cloud services). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Straub with the system and method of Siebel given the benefit of determining a change record corresponding to the user action, queues the change record in a first queue to commit corresponding changes to local models, and queues the change record in a second queue that communicates with the server to persist the change record at the serve. 
As per claim 23, Siebel does not disclose; however, Straub discloses the system of claim 10, wherein the database is provided as a serverless API (Straub, Para. 0063, external shared services may include external application programming interface ("API") services that are shared by different components or modules of cloud infrastructure system and by the services provided by cloud infrastructure system. These external API services 128 may include, without limitation, APIs provided by other third party services or entities). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Straub with the system and method of Siebel given the benefit of determining a change record corresponding to the user action, queues the change record in a first queue to commit corresponding changes to local models, and queues the change record in a second queue that communicates with the server to persist the change record at the serve. 
As per claim 24, Siebel does not disclose; however, Straub discloses the system of claim 10, wherein the database is provided as Software as a Service (SaaS) (Straub, Para. 0049, SaaS).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Straub with the system and method of Siebel given the benefit of determining a change record corresponding to the user action, queues the change record in a first queue to commit corresponding changes to local models, and queues the change record in a second queue that communicates with the server to persist the change record at the serve. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huynh Van (US 20100142410): A computerized system and method for automatically determining customized configurations for each of a plurality of endpoints of a virtual private network (VPN) and deploying the configurations to the endpoints, comprising: accepting, using an interface, parameters required for building the configurations from a user, the configurations enabling the endpoints to process a mixture of time sensitive and non-time sensitive data, and the parameters comprising: endpoint IP addressing scheme information and network design information; automatically generating, using at least one configuration engine, complete customized endpoint configurations for the parameters, and instantiating the configurations based on endpoint hardware-specific information, with no further input required from the user; and deploying, using a scheduler, the configurations to the endpoints of the at least one VPN, wherein the VPN is an mGRE VPN using NHRP protocol. 
Golab (US 20120131589): A method for scheduling atomic update jobs to a streaming data warehouse includes allocating execution tracks for executing the update jobs. The tracks may be assigned a portion of available processor utilization and memory. A database table may be associated with a given track. An update job directed to the database table may be dispatched to the given track for the database table, when the track is available. When the track is not available, the update job may be executed on a different track. Furthermore, pending update jobs directed to common database tables may be combined and separated in certain transient conditions. 
Bodik (US 20130212277): A computing cluster operated according to a resource allocation policy based on a predictive model of completion time. The predictive model may be applied in a resource control loop that iteratively updates resources assigned to an .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498         

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498